Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 1 of 13 PageID# 145



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

ASCENTECH PTY LTD AS TRUSTEE FOR                  )
THE SMITH FAMILY TRUST,                           )
                                                  )
                       Plaintiff,                 )
                                                  )      Case No. 1:19-cv-100 (LMB/IDD)
       v.                                         )
                                                  )
ASCORA GMBH,                                      )
                                                  )
                       Defendant.                 )
                                                  )

                          STATEMENT OF INTEREST
            OF THE UNITED STATES PATENT AND TRADEMARK OFFICE

       In response to the Court’s order of September 24, 2019 (Dkt. No. 17), and consistent with

28 U.S.C. § 517, the United States Patent and Trademark Office (“USPTO”), through the

undersigned counsel, hereby respectfully provides this statement of interest and thanks the Court

for the opportunity to express its views on the issues raised in the above-captioned action.

                       INTRODUCTION & SUMMARY OF POSITION

       This action involves a dispute, between Plaintiff Ascentech Pty. Ltd. as Trustee for the

Smith Family Trust and Defendant Ascora GmbH (collectively, “the parties”), about whether the

USPTO should register two trademarks: “ASCORA” in standard characters and “ASCORA”

with a design. On October 2, 2013, Plaintiff applied to register the marks for use with various

software-related goods. Defendant initially opposed Plaintiff’s applications, asserting prior

common-law rights in the mark and trade name ASCORA for software and related research and

consulting services.

       Here, because of settlement, the parties ask this Court not only to vacate the decision of

the Trademark Trial and Appeal Board (“Board”) denying Plaintiff’s motion to amend its
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 2 of 13 PageID# 146



applications, but to reverse the Board’s decision and to direct the USPTO to register Plaintiff’s

trademarks. But under Supreme Court precedent, a reviewing court should vacate a lower

tribunal’s decision before the reviewing court decides the merits only in exceptional

circumstances—circumstances that do not include the mere settlement of a dispute by the parties.

As such, in its current form, the parties’ proposed “Final Consent Judgment” (hereinafter,

“Proposed Consent Judgment”) is insufficient to demonstrate exceptional circumstances.

       However, the parties could overcome this hurdle by presenting this Court with proposed

findings of fact and conclusions of law to support a reversal of the Board’s decision. Thus, the

USPTO respectfully requests that this Court direct the parties to submit proposed findings of fact

and conclusions of law that more thoroughly set forth the parties’ agreement and reasoning for

reversing the Board’s decision, and that will thereby provide this Court with a complete and

proper basis for making its own independent decision as to whether to grant the parties’ request.

                                         BACKGROUND

I.     LEGAL FRAMEWORK

       The owner of a trademark can apply to register it with the USPTO under the Lanham Act.

See 15 U.S.C. § 1051. After reviewing an application, “[i]f a trademark examiner believes that

registration is warranted, the mark is published in the Official Gazette of the [USPTO].” B & B

Hardware, Inc. v. Hargis Indus., Inc., 135 S. Ct. 1293, 1300 (2015) (citing 15 U.S.C. § 1062).

“At that point, ‘[a]ny person who believes that he would be damaged by the registration’ may

‘file an opposition.’” Id. (quoting 15 U.S.C. § 1063(a)). Such opposition proceedings occur

before the Board and are adversarial. See 15 U.S.C. § 1067(a). Like a court, the Board supervises

discovery, hears interlocutory and dispositive motions, and conducts a trial, although parties

typically present witness testimony through deposition transcripts and also have the option to

present testimony in the form of an affidavit or declaration, subject to potential cross-


                                                  2
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 3 of 13 PageID# 147



examination. See B&B Hardware, Inc., 135 S. Ct. at 1300; see also 37 C.F.R. § 2.123. Following

briefing and oral argument, if requested, the Board issues a decision adjudging whether the

subject application is entitled to or refused registration. See 37 C.F.R. §§ 2.128, 2.129, 2.136.

       A party who is dissatisfied with a decision of the Board has two options for seeking

judicial review. First, Section 21(a) of the Lanham Act provides for direct review in the United

States Court of Appeals for the Federal Circuit based on the administrative record that was

before the Board. 15 U.S.C. § 1071(a); cf. Kappos v. Hyatt, 132 S. Ct. 1690, 1694 (2012)

(observing, under parallel review provisions of the Patent Act, “the Federal Circuit must review

the PTO’s decision on the same administrative record that was before the PTO”). Second, as an

alternative to direct review in the Federal Circuit, Section 21(b) of the Lanham Act provides a

unique manner of judicial review by allowing parties to file a civil action in a district court. 15

U.S.C. § 1071(b). In that civil action, a party may introduce new evidence without any

“evidentiary restrictions beyond those already imposed by the Federal Rules of Evidence and the

Federal Rules of Civil Procedure.” Hyatt, 132 S. Ct. at 1694. Here, Plaintiff chose this latter

alternative for obtaining judicial review of the Board’s decision below.

       In a Section 21(b) action, the standard of review that a district court applies depends on

how the parties shape the district court record. If the parties offer evidence that was not before

the USPTO, the district court must make a de novo finding on any disputed factual issue on

which new evidence is offered. See id. But if no new evidence is submitted, meaning that the

district court record is the same as the administrative record that was before the USPTO, a

district court applies the substantial-evidence standard of review to the Board’s factual findings.

See id. at 1699-700 (discussing Morgan v. Daniels, 153 U.S. 120 (1894)); see also Fregeau v.




                                                  3
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 4 of 13 PageID# 148



Mossinghoff, 776 F.2d 1034, 1038 (Fed. Cir. 1985), superseded in part on other grounds by

Dickinson v. Zurko, 527 U.S. 150 (1999).

       Section 21(b) provides that a district court reviewing a Board decision “may adjudge [1]

that an applicant is entitled to a registration upon the application involved, [2] that a registration

involved should be canceled, or [3] such other matter as the issues in the proceeding require, as

the facts in the case may appear.” 15 U.S.C. § 1071(b)(1). That section further provides that

“[s]uch adjudication shall authorize the Director [of the USPTO] to take any necessary action,

upon compliance with the requirements of law.” Id.

II.    THE PARTIES’ PROCEEDINGS BEFORE THE BOARD

       An examining attorney at the USPTO examined Plaintiff’s applications and found no

grounds to preclude registration. In particular, the examining attorney searched the USPTO’s

database of registered and pending marks and found no conflicting marks that would bar

registration of the marks in Plaintiff’s applications. 1 Thus, the applications proceeded to the next

step in the process, whereby the USPTO published the applications to provide interested parties

an opportunity to oppose registration. Defendant then initiated an opposition proceeding,

contending that there was a likelihood of confusion between Plaintiff’s ASCORA marks in the

applications and Defendant’s common-law mark and trade name. See generally Ascora Gmbh v.

Ascentech Pty Ltd As Trustee For The Smith Family Trust, No. 91216243, 2018 WL 6012758

(T.T.A.B. Oct. 26, 2018).

       During the opposition proceeding, Plaintiff moved to amend its applications to narrow

the scope of the covered goods. Its original applications recited a broad scope of software-related



1
 Examining attorneys do not search databases outside the USPTO for conflicting unregistered
marks.


                                                   4
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 5 of 13 PageID# 149



goods. Plaintiff sought to narrow its applications to recite “software for managing the operations

of a trade or service-based business specifically to assist businesses with the management and

operations of a mobile workforce or workers in the field.” Id. at *6. It contended that the

amended goods were narrower than the services with which Defendant used its marks and, thus,

would eliminate any likelihood of confusion. Defendant, at that time, opposed Plaintiff’s motion

to amend the marks, arguing that confusion was likely even under the potentially narrowed scope

of goods.

       The Board found that the amended goods still overlapped with Defendant’s services and

ruled that consumer confusion was still likely. Id. The Board, therefore, denied Plaintiff’s motion

to amend. Notably, the Board did not have to consider the broader recitation of goods in

Plaintiff’s original applications because it had found a likelihood of confusion on the narrower,

proposed amended goods. Id. at *7-8. Ultimately, the Board sustained Defendant’s opposition to

registration of Plaintiff’s marks.

III.   THE PARTIES’ PROPOSED CONSENT JUDGMENT

       On January 28, 2019, Plaintiff commenced this action for review of the Board’s decision

pursuant to Section 21(b) of the Lanham Act, and sought reversal of the Board’s decision. (Dkt.

No. 1.) On or about September 23, 2019, the parties reached a settlement. (Dkt. No. 16-1.) They

have now filed a joint motion for entry of a final consent judgment, i.e., the Proposed Consent

Judgment, which focuses on the Board’s denial of Plaintiff’s motion to amend. (Dkt. No. 16.)

       As relevant here, the Proposed Consent Judgment states that Plaintiff “believes that the

Board’s Decision . . . is clearly erroneous at least with regard to its denial of [Plaintiff’s] motion

to amend its applications.” (Dkt. No. 16-1, ¶ 5). Apparently, Defendant now agrees that

narrowed applications would avoid a likelihood of confusion, as evidenced by the stipulation in

the Proposed Consent Judgment that


                                                   5
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 6 of 13 PageID# 150



       [t]he parties hereto acknowledge and agree, based on their business experience
       and knowledge of the marketplace, that if Plaintiff’s motions to amend its
       applications are granted, the differences between the goods and services set forth
       in the amended applications and the goods and services offered by Defendant
       under its ASCORA trademark . . . are sufficient to avoid a likelihood of
       confusion.

(Id. ¶ 7.) The Proposed Consent Judgment goes on to recite that the Board’s decision “should be

vacated with respect to the denial of Plaintiff’s motion to amend its applications, and that said

motion should be granted, so that Plaintiff’s applications may proceed to registration with the

amended identification of goods.” (Id. ¶ 6 (emphasis added)). On the final page, the Proposed

Consent Judgment concludes by ordering that the Board’s decision “is reversed as to the denial

of Plaintiff’s motion to amend, but is otherwise affirmed.” (Id. at 3 (emphasis added)). The

Proposed Consent Judgment orders the USPTO to cause Plaintiff’s applications to be amended

and to proceed to registration. (Id.)

       The parties’ Proposed Consent Judgment is lacking in several critical respects. It does not

identify any legal or factual error in the Board’s decision. It does not include proposed findings

of fact or conclusions of law. It does not explain why it states first that the Board’s decision on

the motion to amend is to be “vacated” but states later that the decision is to be “reversed.”

Though it states that the Board’s decision “is otherwise affirmed,” it is unclear what is left to be

affirmed, since the denial of the motion to amend entirely stands on the finding of a likelihood of

confusion. And though the Proposed Consent Judgment does not expressly say so, and though

the USPTO is not privy to the negotiations between the parties, paragraph 7 of the Proposed

Consent Judgment appears to reflect that the parties have entered into what is known as a

“consent to registration,” or simply a “consent agreement.”

       In a “consent agreement,” the senior party (here, Defendant) consents to registration of

the mark of the junior party (here, Plaintiff), even after the USPTO has refused registration



                                                  6
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 7 of 13 PageID# 151



because of a likelihood of confusion between the parties’ marks. See generally Trademark

Manual of Examining Procedure (“TMEP”) § 1207.01(d)(viii) (Oct. 2018 ed.), available at

https://tmep.uspto.gov/RDMS/TMEP/current. In accord with Federal Circuit precedent, the

USPTO recognizes that “consent agreements” “may, depending on the circumstances, carry great

weight” in the likelihood-of-confusion-analysis. See, e.g., In re Four Seasons Hotel Ltd., 987

F.2d 1565, 1566-67 (Fed. Cir. 1993) (internal citations omitted); see also TMEP

§ 1207.01(d)(viii) (advising that the USPTO “should give substantial weight to a proper consent

agreement” (emphasis added)). In this case, the Proposed Consent Judgment does not provide

any details about the putative “consent agreement” referenced in paragraph 7, yet a “consent

agreement” potentially would be an important type of new evidence that this Court should

consider when reviewing the Board’s decision.

                                          RESPONSE

       The parties ask the Court to vacate and reverse the Board’s denial of Plaintiff’s motion to

amend and to order the USPTO to register Plaintiff’s trademarks in light of their settlement,

which appears to be premised on a “consent agreement” between the parties. However, in its

current form, the parties’ Proposed Consent Judgment is deficient because it rests exclusively on

the mere fact of settlement as grounds for vacating the Board’s decision. To avoid this issue, the

parties may attempt to demonstrate their entitlement to vacatur of the Board’s decision if

they provide the Court with appropriate proposed findings of fact and conclusions of law to

support a finding of no likelihood of confusion in light of their putative “consent agreement.”

I.     IN GENERAL, MOOTNESS BY REASON OF SETTLEMENT DOES NOT
       JUSTIFY VACATUR OF JUDGMENT UNDER REVIEW

       Because the parties’ Proposed Consent Judgment rests exclusively on the mere fact of

settlement as grounds for vacating the Board’s decision, it is—in its current form—deficient and



                                                 7
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 8 of 13 PageID# 152



should not be entered. The Supreme Court has held that vacatur based simply on settlement is

disfavored. See U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 23-27 (1994). In

that case, the certiorari petitioner voluntarily settled the dispute with the respondent while the

case was pending before the Supreme Court, and the petitioner moved the Supreme Court to

vacate the judgment of the court of appeals. Id. at 20. The Supreme Court denied the motion. Id.

at 29.

         As the Supreme Court explained, vacatur of a judgment under review is an

“extraordinary” equitable remedy, requiring a finding of exceptional circumstances in light of the

public interest. See id. at 26, 29. According to the Supreme Court, “[j]udicial precedents are

presumptively correct and valuable to the legal community as a whole. They are not merely the

property of private litigants and should stand unless a court concludes that the public interest

would be served by a vacatur.” Id. at 27. Thus, a determination whether to vacate a judgment

under review when litigation becomes moot “is an equitable one, and exceptional circumstances

may conceivably counsel in favor of such a course.” Id. at 29. The Court cautioned, however,

that “[i]t should be clear . . . that those exceptional circumstances do not include the mere fact

that the settlement agreement provides for vacatur—which neither diminishes the voluntariness

of the abandonment of review nor alters any of the policy considerations” implicated. Id.

         The Federal Circuit has declined to vacate decisions of the Trademark Trial and Appeal

Board under circumstances analogous to those here, invoking U.S. Bancorp Mortg. Co. See In re

Carmine’s Broadway Feast Inc., 423 F. App’x 981, 981-82 (Fed. Cir. 2011) (declining to vacate

the Board’s decision and instead remanding the case for the Board to “consider the . . . request

for vacatur”); Midamerican Energy Co. v. Mid-Am. Energy Res., Inc., 250 F.3d 754, 2000 WL

727783, at *1 (Fed. Cir. May 19, 2000) (similar). At least one district court has done the same.




                                                  8
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 9 of 13 PageID# 153



See Glen Raven, Inc. v. Amerinova Props., LLC, 2014 WL 12493193, at *1 (S.D. Cal. July 29,

2014); see also 13C Wright & Miller, Federal Practice & Procedure § 3533.10.2 (3d ed.) (“A

court should be especially careful about dictating whether to vacate an administrative order

mooted by settlement pending review.”).

         Here, the Board’s decision regarding Plaintiff’s trademark applications is public and, like

other Board decisions, provides guidance to other applicants who may have matters before the

Board and the USPTO. See generally 2018 WL 6012758. The mere fact that the parties here

agreed to settle their dispute after the Board issued its decision does not diminish the value of the

Board’s decision to the public. Indeed, the Proposed Consent Judgment identifies no error in the

Board’s decision or changed circumstances on the merits since the Board’s decision. It merely

cites the parties’ private agreement as the exclusive reason for effectively nullifying the litigation

as if it had never happened. The reference in paragraph 7 of the Proposed Consent Judgment

amounts to no more than a “naked consent,” which does not qualify as an additional material fact

justifying vacatur of the Board’s considered decision. See Four Seasons Hotel, 987 F.2d at 1568;

TMEP § 1207.01(d)(viii); see also In re Mastic Inc., 829 F.2d 1114, 1117 (Fed. Cir. 1987); In re

Bay State Brewing Co., No. 85/826,258, 2016 WL 1045677 (T.T.A.B. Feb. 25, 2016). 2




2
    As explained by the TMEP:
         “Naked” consent agreements (i.e., agreements that contain little more than a prior
         registrant’s consent to registration of an applied-for mark and possibly a mere
         statement that source confusion is believed to be unlikely) are typically
         considered to be less persuasive than agreements that detail the particular reasons
         why the relevant parties believe no likelihood of confusion exists and specify the
         arrangements undertaken by the parties to avoid confusing the public.

TMEP § 1207.01(d)(viii).



                                                  9
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 10 of 13 PageID# 154



         Put simply, the Proposed Consent Judgment currently serves only the private interests of

 the parties, not the public interest. But the Board’s decision is not “merely the property of private

 litigants.” See U.S. Bancorp Mortg. Co., 513 U.S. at 29. Accordingly, the parties’ request for

 vacatur based solely on their settlement fails to qualify as an exceptional circumstance that

 would otherwise justify vacating the Board’s decision under guidance of U.S. Bancorp Mortg.

 Co., and the USPTO would object if the Court were to approve the Proposed Consent Judgment

 in its current form.

         Crucially, however, that conclusion does not necessarily foreclose the parties’ ability to

 obtain registration of Plaintiff’s trademarks with the narrowed recitation of goods, as will be

 discussed next.

 II.     IF THE PARTIES PRESENT THE COURT WITH A VALID CONSENT
         AGREEMENT EXPANDING ON THE SUMMARY REPRESENTATION IN
         PARAGRAPH 7 OF THE PROPOSED CONSENT JUDGMENT, THEN
         VACATUR AND REVERSAL COULD BE AVAILABLE AS A REMEDY

         Rather than stand on the mere fact of settlement, if the parties were to expand upon their

 apparent reaching of a “consent agreement,” as suggested in paragraph 7 of their Proposed

 Consent Judgment, that could constitute new evidence that may allow for the availability of

 vacatur of the Board’s decision. In other words, the parties could submit to the Court proposed

 findings of fact and conclusions of law that provide sufficient detail about the “consent

 agreement” and that explain how the “consent agreement” changes the likelihood-of-confusion

 analysis. Then, the USPTO would have no objection if this Court were to conduct an

 independent review of the parties’ proposed findings of fact and conclusions of law and if this

 Court subsequently concluded that the Board’s decision to deny the motion to amend should be

 vacated and the Board’s likelihood-of-confusion determination should be reversed.




                                                  10
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 11 of 13 PageID# 155



        Ideally, those findings and conclusions would spell out what the putative “consent

 agreement” states, including the parties’ reasoning as to why confusion is unlikely; they would

 address the parties’ commitment to addressing any situation where confusion were nevertheless

 to arise if the proposed narrowed registrations were to issue, see generally TMEP

 § 1207.01(d)(viii); and they would establish that new evidence justifies reversal of the Board’s

 likelihood-of-confusion analysis. This approach would best realize that which Section 21(b) of

 the Lanham Act empowers this Court to do: to “adjudge . . . that an applicant is entitled to a

 registration upon the application involved” and to adjudge “such other matter as the issues in the

 proceeding require, as the facts in the case may appear.” 15 U.S.C. § 1071(b)(1). And this

 approach would avoid the problem of vacating a lower tribunal’s decision based merely on

 settlement and without a treatment of the merits, as discouraged by the Supreme Court in U.S.

 Bancorp Mortg. Co.

 III.   THE ALABAMA DISTRICT COURT’S DECISION IN HOUNDSTOOTH DOES
        NOT APPLY

        The parties assert that their Proposed Consent Judgment is modeled on the one at issue in

 Board of Trustees of the University of Alabama v. Houndstooth Mafia Enterprises LLC, 163

 F. Supp. 3d 1150 (N.D. Ala. 2016), ostensibly suggesting that the Proposed Consent Judgment

 may be entered as is. (Dkt. No. 16, at 1.) The USPTO would object to a vacatur of the Board’s

 decision based on that out-of-circuit district-court decision. In short, the Houndstooth decision is

 distinguishable in critical ways from this case.

        Most prominently, the Houndstooth case involved a motion to enforce the consent

 judgment against the USPTO because the district court there already had signed the final consent

 judgment before the USPTO objected. See Houndstooth Mafia Enters. LLC, 163 F. Supp. 3d at

 1156. The Houndstooth court’s finding that the USPTO’s challenge to the already-signed vacatur



                                                    11
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 12 of 13 PageID# 156



 order was untimely3 was a significant factor in the court’s decision to overrule the USPTO’s

 objection. See id.

        Moreover, the settlement before the Houndstooth court was different from the one here

 because it was not based on a putative “consent agreement,” but occurred simply because the

 defendant in that case could no longer afford to litigate. See id. The Houndstooth court did not

 address any actual change in the circumstances undergirding the Board’s decision. Thus, unlike

 Houndstooth, there is potentially new evidence that may be placed in the record for this Court to

 consider in this Section 21(b) action. See TMEP § 1207.01(d)(viii); see also Four Seasons Hotel,

 987 F.2d at 1566-67.

                                          CONCLUSION

        The USPTO thanks the Court for the opportunity to express its views on this matter of

 great importance to the orderly administration of trademark registration. In short, the USPTO

 recommends that this Court deny the parties’ joint motion for entry of the consent judgment

 without prejudice to their resubmitting a Proposed Consent Judgment that includes or

 incorporates a consent-to-registration-agreement and is consistent with the principles discussed

 in the instant memorandum.



        //



        //



 3
   The consent judgment in Houndstooth was presented to the Board not by the district court and
 not by stipulation, but by way of a Request to Re-open, Vacate, and Dismiss Without Prejudice,
 filed by one of the parties. The Board issued its ruling denying the request a year later. See Bd. of
 Trs. of the Univ. of Ala. v. Pitts, 115 U.S.P.Q.2d 1099 (T.T.A.B. 2015).


                                                  12
Case 1:19-cv-00100-LMB-IDD Document 21 Filed 10/22/19 Page 13 of 13 PageID# 157



 Dated: October 22, 2019                    Respectfully submitted,

                                            G. ZACHARY TERWILLIGER
                                            UNITED STATES ATTORNEY

                                      By:                  /s/
                                            ANDREW S. HAN
                                            Assistant United States Attorney
                                            Office of the United States Attorney
                                            Justin W. Williams U.S. Attorney’s Building
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Tel: (703) 299-3970
                                            Fax: (703) 299-3983
                                            Email: andrew.han@usdoj.gov
                                            Counsel for the United States Patent and
                                            Trademark Office

                                            Of Counsel:
                                            Christina J. Hieber
                                            Thomas L. Casagrande
                                            Benjamin T. Hickman
                                            Associate Solicitors
                                            U.S. Patent and Trademark Office




                                      13
